UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Beyond IVR Holdings, Inc. (Name of small business issuer in its charter) Nevada 46-0525225 (State or other jurisdiction of incorporationor organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Code Number) 505 - 6th Street SW, Suite 2806 Calgary, Alberta, Canada T2P 1X5 (Address and telephone number of registrant’s principal executive offices and principal place of business) Francis Bok 505 - 6th Street SW, Suite 2806 Calgary, Alberta, Canada T2P 1X5 Telephone: 403-237-8330 Telecopier: 403-228-3013 (Name, address, and telephone number of agent for service) InCorp Services, Inc. 375 N. Stephanie St. · Suite 1411 Henderson, NV 89014-8909 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. IF ANY OF THE SECURITIES BEING REGISTERED ON THIS FORM ARE TO BE OFFERED ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE , CHECK THE FOLLOWING BOX. ox IF THIS FORM IS FILED TO REGISTER ADDITIONAL SECURITIES FOR AN OFFERING PURSUANT TO RULE 462(B) UNDER THE SECURITIES ACT, PLEASE CHECK THE FOLLOWING BOX AND LIST THE SECURITIES ACT REGISTRATION STATEMENT NUMBER OF THE EARLIER EFFECTIVE REGISTRATION STATEMENT FOR THE SAME OFFERING. o IF THIS FORM IS A POST-EFFECTIVE AMENDMENT FILED PURSUANT TO RULE 462(C) UNDER THE SECURITIES ACT, CHECK THE FOLLOWING BOX AND LIST THE SECURITIES ACT REGISTRATION STATEMENT NUMBER OF THE EARLIER EFFECTIVE REGISTRATION STATEMENT FOR THE SAME OFFERING. o IF THIS FORM IS A POST-EFFECTIVE AMENDMENT FILED PURSUANT TO RULE 462(D) UNDER THE SECURITIES ACT, CHECK THE FOLLOWING BOX AND LIST THE SECURITIES ACT REGISTRATION STATEMENT NUMBER OF THE EARLIER EFFECTIVE REGISTRATION STATEMENT FOR THE SAME OFFERING. o INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, A NON-ACCELERATED FILER OR A SMALLER REPORTING COMPANY. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share (2) Proposed maximum aggregate offering price Amount of registration fee (1) Common Stock $ $ $ PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDJune 14, 2010 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The selling shareholders may sell shares of our common stock at a fixedprice of $ 0.02 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.02 has been determined as the selling price based upon the original purchase price paid by the selling shareholders of $0.015 plus an increase based on the fact the share will be liquid and registered. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. 3 PRELIMINARY PROSPECTUS BEYOND IVR HOLDINGS, INC. 2,162,000 Shares of Common Stock Price per share: $0.02 Total cash proceeds to the Company $0. The Company has sold a total of 784,000 shares of its common stock in a Private Placement during the first quarter of 2010 to 26 individual investors, under Regulation S, at a price of Cdn$0.015 (approx. $0.0145) per share. These shares were sold directly by the Company and the Company has received total proceeds from the Private Placement of Cdn$12,225.80 (approx. $11,889.40) net of certain selling costs and adjustments for currency exchange rates. 5,978,000 shares were sold to friends, family, associates, officers, consultants, and directors of the company at par value of $.0001 during 2009. In 2010, 1,750,000 shares were exchanged for services and cash with Winchester Investments, LLC. The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account.There is no present public trading market for the Company's Common Stock and the price at which the Shares are being offered bears no relationship to conventional criteria such as book value or earnings per share.The Company has determined the offering price based, primarily, on its projected operating results. There can be no assurance that the offering price bears any relation to the current fair market value of the Common Stock. There is no trading market for our common stock. The sales price to the public is fixed at $0.02 per share until such time as the shares of common stock become traded on the Over The Counter Bulletin Board operated by NASDAQ or another exchange. We intend to contact an authorized OTCBB market maker for sponsorship of our securities on the OTCBB, upon effectiveness of this registration statement. However, there is no guarantee our common stock will be accepted for quotation on the OTC Bulletin Board. If our common stock becomes quoted on the Over the Counter Bulletin Board or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. The purchase of our shares involves substantial risk. See “risk factors” beginning on page 9 for a discussion of risks to consider before purchasing our common stock. You should rely only on the information contained in this prospectus. We have not, and the Selling Stockholders have not, authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDJUNE 14, 2010 4 TABLE OF CONTENTS PAGE Prospectus Summary 6 Summary Financial Data 8 Risk Factors 9 Use of Proceeds 13 Determination of Offering Price 14 Dilution 14 Selling Security Holders 14 Plan of Distribution 16 Description of Securities to be Registered 17 Interests of Named Experts and Counsel 20 Description of Business 20 Special Note Regarding Forwarding Looking Statements 25 Directors, Executive Officers, Promoters And Control Persons 25 Legal Proceedings 29 Security Ownership of Certain Beneficial Owners and Management Related Party Transactions 32 Disclosure Of Payment Of Services With Shares Of Common Stock 33 Disclosure Of Commission Position On Indemnification For Securities Act Liabilities 34 Report to Security Holders F-1 Financial Statements 36 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 5 PROSPECTUS SUMMARY Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. You should read the following summary together with the more detailed information about our company and the common stock being registered in this offering and our financial statements and the notes to those statements included elsewhere in this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account References in this prospectus to “we,” “our,” “us”, “Beyond IVR” and the “Company” refer to BEYOND IVR HOLDINGS, INC. BEYOND IVR HOLDINGS, INC. Corporate Background Beyond IVR Holdings, Inc. (“Beyond IVR”) is a development stage company that was incorporated in the state of Nevada on September 8, 2009. On February 1, 2010, we completed our merger with Beyond IVR Limited (“Beyond HK”) of Hong Kong whereby in exchange for all of the outstanding stock of BEYOND HK, Beyond IVR issued 6,000,000 shares to Francis Bok and his nominees. Francis Bok is the sole shareholder of Beyond HK. Operating History Beyond IVR Limited was found in Hong Kong in 2005 by a group of telephony experts, project leaders, experienced designers, and system architect to develop and deploy Integrated Voice Response products (“IVR”). IVR allows a computer to detect voice command, keypad inputs or both from a telephone or other system.The company develops and delivers IVR Solutions, IVR Hosting IVR, Customized Projects, Outbound IVR, Telemarketing, Telephony Campaign Services and Call Reminder Solutions primarily on SME in Hong Kong and China. Company Assets Beyond HK’s principal assets (“Assets”) consisted of cash, equipment, and accounts receivables totaling $41,521 as of the year ended December 31, 2009. As of the year ended December 31, 2009, the Company’s assets consisted of $597 of which $578 was cash. Company Cash Flow The Company has cash assets derived from its distribution of its products and a private placement of its stock.Assuming the Company does not generate any income from its new products it still will have sufficient cash to operate for the next twelve (12) months. For the period from its inception through the period ending December, 31, 2009 the Company had Gross Revenues of $0, Total Operating Expenses of $258, Net Loss of $258, Total Current Assets of $597, Total Assets of $597, Total Current Liabilities of $287, and Total Stockholders’ Equity of $310.For the 12 month period ending December, 31, 2009, Beyond HK had Gross Revenues of $69,719, Total Operating Expenses of $62,771, Net Income of $6,949, Total Current Assets of $18,109, Total Assets of $41,521, Total Current Liabilities of $36,337, and Total Stockholders’ Equity of $4,732. In the three months ended March 31, 2010, the Company experienced some growth due to the merger with an increase of sales of $11,037, Operating expenses of $11,180 resulting in a net loss of $150. Assets overall increased to $135,863 and Liabilities increased to $40,066 resulting in an increase of Stockholders’ Equity to 95,797. 6 Future Assets and Growth We will continue to generate limited future income from our assets. However, we cannot provide absolute assurances or estimates of these revenues. The Company had Net Income on a consolidated basis in its fiscal year ended December 31, 2009 and a loss for its three months ended March 31, 2010. However, the Company anticipates it may operate at a deficit for its next fiscal year and may expend most of its available capital. The Company’s cash on hand is, primarily, budgeted to cover the anticipated costs to complete, deliver and market integrated voice response (“IVR”) services and productsand for various administrative costs associated with developing and operating the businesses going forward including costs for legal, accounting and Transfer Agent services. We believe that the Company will have sufficient capital to operate its businesses over the next twelve (12) months. There can be no assurances, however, that actual expenses incurred will not materially exceed our estimates or that cash flows from our existing assets will be adequate to maintain our businesses. The IVR business is an extremely competitive industry dominated by several very large, fully integrated telephony conglomerates. Our business model is predicated on the assumption that we can continue to generate multiple revenue streams from various IVR services and from products we intend to develop, produce and distribute over the next fiscal year and that we can, successfully, manage our costs by capitalizing on new and emerging digital technologies, business developments and our experienced management. The Company may lose money in its first, full year of operation and it shall require raising additional capital to develop its products and services. The Company plans on filing for a Secondary offering of its stock in 2010 to raise capital for its projects and Concepts which will result in further dilution to shareholders. The Company’s two primary managers. One of them is its CEO Mr. Bok. Mr. Bok has considerable experience and expertise in the telephony and IVR businesses and related industries. Another is Mr. Alan Chan, the company’s Secretary. Mr. Chan has been involved in the financial field for a number of years and is currently a director of three public companies in Canada. Our managers will dedicate the time sufficient to manage the Company’s operations but, until such time as the Company is more established and capitalized, we will not be able to employ any new personnel on a full time basis. We currently have two (2) employees: a Sales Executive that is compensated HK$ 62,400 (approximately $8,000) per year and an Office Support Staffer that is compensated HK$54,600 (approximately $7,000) per year. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.02 was determined by the price shares were sold to our shareholders in a private placement memorandum plus an increase based on the fact the shares will be liquid and registered. $0.02 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or another Exchange, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 7 SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis and Results of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception September 8, 2009 through Decemebr 31, 2009and March 31, 2010 are derived from our audited ad unaudited financial statements. At March 31, At December 31, TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities : Advance from related parties TOTAL LIABILITIES TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY For the three months ended March 31, 2010 For the period September 8, 2009 (inception)through December, 31, 2009 $ $ Net Sales Costs ) ) Net loss ) ) Earning per share of common stock - Basic Weighted average shares of common stock - Basic 8 RISK FACTORS YOU SHOULD CAREFULLY CONSIDER THE POSSIBILITY THAT YOUR ENTIRE INVESTMENT MAY BE LOST. AS SUCH, YOU ARE ENCOURAGED TO EVALUATE THE FOLLOWING RISK FACTORS AND ALL OTHER INFORMATION CONTAINED IN THIS PROSPECTUS BEFORE PURCHASING OUR COMMON STOCK. OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. ANY OF THE FOLLOWING RISKS COULD ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS, AND COULD RESULT IN COMPLETE LOSS OF YOUR INVESTMENT. WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Nevada in September 2009. We have limited financial resources and only limited revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to fully meet our expenses and totally support our anticipated activities. All of our capital and assets have been provided by or acquired from our principal shareholders and third parties and through a Private Placement of the shares being Registered. We estimate that we will have sufficient capital to operate for the next twelve (12) and sufficient capital to complete the unfinished motion picture we have acquired. We cannot assure you, however, that we will be able to sustain the business for the long term nor that we may not need to obtain additional capital in the future. We can also not assure you that we will be able to obtain any required financing on a timely basis, or if obtainable, that the terms will not materially dilute the equity of our current stockholders. If we are unable to obtain financing on a timely basis, we may have to significantly or entirely curtail our business objectives, which could result in our having to discontinue some of our operations and plans. WE DEPEND HIGHLY ON OUR CURRENT MANAGER WHO HAS LIMITED EXPERIENCE IN RUNNING A PUBLIC COMPANY AND NO FORMAL EMPLOYMENT AGREEMENT. We depend highly on Francis Bok, our President and Chairman of the Board of Directors, who may be difficult to replace. Francis Bok was also the Chief Executive Officer of BEYOND IVR LIMITED HK, at this point, only devotes approximately 50% of his time per week to our business, has only several years of industry experience and has not previously headed a public Company. Our plan of operations is dependent upon the continuing support and expertise of Mr. Bok and our Secretary, Mr. Alan Chan. 9 LOSS OF OUR CEO COULD ADVERSLY AFFECT OUR BUSINESS Loss of Mr. Bok could slow the growth of our business, or it may cease to operate at all, which may result in the total loss of investor’s investments. Mr. Bok is not, presently, receiving a salary from the Company it is unknown, at this time, if or when the Company may be able to compensate Mr. Bok for his management services. The company does not anticipate Mr. Bok receiving a salary in the foreseeable future. OUR MANAGEMENT HAS LIMITED EXPERIENCE IN RUNNING A PUBLIC COMPANY Although, he has extensive experience in the integrated voice response industry, our CEO, Mr. Bok, has no experience in running a public company. He is vaguely familiar with the reporting requirements of the Securities and Exchange Commission. Mr. Bok will rely on the support of the Company’s Secretary, Alan Chan, and the expertise of outside counsel and consultants to insure proper filing and the meeting of deadlines. THERE ARE INCREASED COSTS AND REGULATIONS ASSOCIATED WITH OPERATING A PUBLIC COMPANY AND WITH ONLY ONE OFFICER AND DIRECTOR WE WILL HAVE LIMITED INTERNAL ACCOUNTING CONTROLS. There are a number ofexpenses and costs associated with operating a public Company including filing expenses, transfer agent, stock issuance and maintenance costs, accounting, legal and auditing expenses that will materially increase the Company’s operating expenses and make it more difficult for the Company’s businesses to produce operating profits. Our CEO has no prior experience managing a public company. With only one officer and director there will be no internal oversight to the Company’s financial reporting, initially, except from the Company’s outside auditors. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT THE COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. BECAUSE OF COMPETITIVE PRESSURES FROM COMPETITORS WITH MORE RESOURCES, BEYOND IVR HOLDINGS, INC. MAY FAIL TO IMPLEMENT ITS BUSINESS MODEL PROFITABLY. The integrated voice response systems business is highly fragmented and extremely competitive. The market for customers is intensely competitive and such competition is expected to continue to increase (see “Competition”). We believe that our ability to compete depends upon many factors within and beyond our control, including the timing and market acceptance of new solutions and enhancements to existing businesses developed by us, our competitors, and their advisors. 10 WE ARE DEPENDENT ON THE POPULARITY OF OUR INTEGRATED VOICE RESPONSE SERVICES AND PRODUCTS. Our ability to generate revenue and be successful in implementing our business plan is dependent on our ability to develop, produce, and distribute telephony products, specifically integrated voice response systems, that are popular with businesses and sold via distribution channelsthat are efficient and cost effective. WE MAY BE UNABLE TO COMPETE WITH LARGER OR MORE ESTABLISHED TELEPHONY COMPANIES. We face a large and growing number of competitors in the communications industry, specifically the integrated voice response industry. Many of these competitors have substantially greater financial, technical and marketing resources, larger customer bases, longer operating histories, greater name recognition, and more established relationships in the industry than does the Company. As a result, certain of these competitors may be in better positions to compete with us for product and services. We cannot be sure that we will be able to compete successfully with existing or new competitors. WE MAY REQUIRE ADDITIONAL FINANCING IN ORDER TO IMPLEMENT OUR BUSINESS PLAN. IN THE EVENT WE ARE UNABLE TO ACQUIRE ADDITIONAL FINANCING, WE MAY NOT BE ABLE TO IMPLEMENT OUR BUSINESS PLAN RESULTING IN A LOSS OF REVENUES AND ULTIMATELY THE LOSS OF ANY SHAREHOLDER’S INVESTMENT. Due to our limited operating history, we will have to use all our existing resources to complete and market our integrated voice response services and products and develop our distribution channels. Following this offering we may need to raise additional funds to expand our operations. We may raise additional funds through private placements, registered offerings, debt financing or other sources to maintain and expand our operations. Adequate funds for this purpose on terms favorable to us may not be available, and if available, on terms significantly more adverse to us than are manageable. Without new funding, we may be only partially successful or completely unsuccessful in implementing our business plan, and our stockholders will lose part or all of their investment. 11 WE MAY BE UNABLE TO SCALE OUR OPERATIONS SUCCESSFULLY. Our plan is to grow rapidly. Our growth will place significant demands on our management and technology development, as well as our financial, administrative and other resources. We cannot guarantee that any of the systems, procedures and controls we put in place will be adequate to support the commercialization of our operations. Our operating results will depend substantially on the ability of our officers and key employees to manage changing business conditions and to implement and improve our financial, administrative and other resources. If we are unable to respond to and manage changing business conditions, or the scale of our products, services and operations, then the quality of our services, our ability to retain key personnel and our business could be harmed. AS THERE IS NO PUBLIC MARKET FOR OUR COMMON SHARES, THEY ARE AN ILLIQUID INVESTMENT AND INVESTORS MAY NOT BE ABLE TO SELL THEIR SHARES. No market currently exists for our securities and we cannot assure you that such a market will ever develop, or if developed, will be sustained. Our common stock is not currently eligible for trading on any stock exchange and there can be no assurance that our common stock will be listed on any stock exchange in the future. We intend to apply for listing on the FINRA OTC Bulletin Board trading system pursuant to Rule 15c2-11 of the Securities Exchange Act of 1934, but there can be no assurance we will obtain such a listing. The bulletin board tends to be highly illiquid, in part because there is no national quotation system by which potential investors can track the market price of shares except through information received or generated by a limited number of broker-dealers that make a market in particular stocks. There is a greater chance of market volatility for securities that trade on the bulletin board as opposed to a national exchange or quotation system. This volatility may be caused by a variety of factors, including: the lack of readily available price quotations; the absence of consistent administrative supervision of “bid” and “ask” quotations; lower trading volume; and general market conditions. If no market for our shares materializes, you may not be able to sell your shares or may have to sell your shares at a significantly lower price. IF OUR SHARES OF COMMON STOCK ARE ACTIVELY TRADED ON A PUBLIC MARKET, THEY WILL IN ALL LIKELIHOOD BE PENNY STOCKS. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosures relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. SEC regulations generally define a penny stock to be an equity security that has a market or exercise price of less than $5.00 per share, subject to certain exceptions. Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has net tangible assets of at least $100,000, if that issuer has been in continuous operation for three years. Unless an exception is available, the regulations require delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, details of the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations and broker-dealer and salesperson compensation information must be given to the customer orally or in writing prior to effecting the transaction and must be given in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for securities that become subject to the penny stock rules. Since our securities are highly likely to be subject to the penny stock rules, should a public market ever develop, any market for our shares of common stock may not be liquid. 12 BECAUSE OUR SECURITIES MAY BE SUBJECT TO PENNY STOCK RULES, YOU MAY HAVE DIFFICULTY RESELLING YOUR SHARES. Since our stock may be subject to penny stock rules, you may have difficulty reselling your shares. Penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Company’s securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer may be required to make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder’s ability to dispose of his stock. THIS REGISRTATION STATEMENT CONTAINS FORWARD LOOKING STATEMENTS WHICH ARE SPECULATIVE IN NATURE. This registration statement contains forward-looking statements. These statements relate to future events or our future financial performance. Forward looking statements are speculative and uncertain and not based on historical facts. Because forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements, including those discussed under “Business Description” and “Corporate Background” Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, future results, levels of activity, performance, or achievements cannot be guaranteed. The reader is advised to consult any further disclosures made on related subjects in our future SEC filings. WE HAVE NOT PAID, AND DO NOT INTEND TO PAY, CASH DIVIDENDS IN THE FORESEEABLE FUTURE. We have not paid any cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future. We intend to retain future earnings, if any, for reinvestment in the development and expansion of our business. Dividend payments in the future may also be limited by other loan agreements or covenants contained in other securities that we may issue. Any future determination to pay cash dividends will be at the discretion of our board of directors and depend on our financial condition, results of operations, capital and legal requirements and such other factors as our board of directors deems relevant. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. 13 DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in our private placement which was completed in September 2009 pursuant to an exemption under Regulation S of the Securities Act of 1933. Other shares were issued at par value to friends, family, associates, consultants, and officers of the Company. We also issued shares to various consultants and in exchange for our merger agreement with Beyond IVR Limited in 2010. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) after the SEC declares this prospectus effective. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The shares being offered for resale by the selling stockholders consist of the 2,162,000 shares of our common stock held by 27 shareholders of our common stock which sold in our Regulation S offering completed in September 2009, issuance to various consultants, and as a result of our merger with Beyond IVR Limited. 14 The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as of June 14, 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name of Selling Shareholder Shares of common stock owned prior to offering Shares of common stock to be sold Shares of common stock owned after offering Gerry A. Peacock 0 Cam McIntosh 0 Allan Fung 0 Victoria Wong (1) 0 Christopher Wong (1) 0 Iris Kit Ping Ng 0 Winnie Fung 0 Kit Fan Fanny Ng 0 Iris Kit Ping Ng 0 Tse, Gary Ka Lee 0 Tse, Stephanie Hoi Yan 0 Chang, In Soi 0 Tang, Chuong Thai 0 Lee, Veronica Seung – Mun 0 Kuok In Chan 0 Michael Tong 0 Zhong Qian Li 0 Feng Ping Li 0 Chang, Hang Soi 0 Tang, Steven Henh 0 Ha, Anh Ngoc 0 Van Trieu 0 Dan Trieu 0 Huynh Anh Thi Ngo 0 Quang Trieu 0 Ha Trieu 0 Lerma Nicolas 0 Gary Jian 0 Missey Vongputtha 0 Vanleo Fung 0 Cheuk Shan Ngai 0 Raymond Ng 0 Grace Weisgerber-Ma 0 TOTAL 0 (5) Victoria Wong and Christopher Wong are the daughter and son of Hon Ming Tony Wong. 15 PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.02 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) when this Registration Statement is declared effective by the SEC. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by a selling security holder must be made at the fixed price of $0.02 until a market develops for the stock. The Selling Stockholder and intermediaries through whom such securities are sold may be deemed "underwriters" within the meaning of the Securities Actof 1933, as amended (the "Securities Act"), in which event profits, discounts or commissions received by such persons may be deemed to be underwriting commissions under the Securities Act. All expenses of the registration of securities covered by this Prospectus are to be borne by the Company, except that the Selling Stockholder will pay any applicable underwriters' commissions, fees, discounts or concessions or any other compensation due any underwriter, broker or dealer and expenses or transfer taxes. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: • ordinary brokers transactions, which may include long or short sales, • transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, • through direct sales to purchasers or sales effected through agents, • through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or • any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. 16 Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $16,210. DESCRIPTION OF SECURITIES TO BE REGISTERED. General Our authorized capital stock consists of 100,000,000 Shares of common stock, $0.0001 par value per Share and 10,000,000 shares of preferred stock, par value $0.0001 per share. Common Stock We are authorized to issue 100,000,000 shares of common stock, $0.0001 par value per share. Currently we have 14,512,000 common shares issued and outstanding. We do not have any holding period requirements for our common stock. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Nevada for a more complete description of the rights and liabilities of holders of our securities. All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. 17 Preferred Stock We are authorized to issue up to 10,000,000 shares of voting preferred stock, $0.0001 par value per share. Currently we have 0 preferred shares issued and outstanding. Dividends We have not paid any cash dividends to shareholders. The declaration of any future cash dividends is at the discretion of our board of directors and depends upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. No Public Market for Common Stock There is presently no public market for our common stock. We anticipate applying for trading of our common stock on the over the counter bulletin board, maintained by FINRA, upon the effectiveness of the registration statement of which this prospectus forms a part. There are several requirements for listing our shares on the NASDAQ bulletin board, including: * we must make filings pursuant to Sections 13 and 15(d) of the Securities Exchange Act of 1934; * we must remain current in our filings; * we must find a member of FINRA to file a form 211 on our behalf. The information contained within form 211 includes comprehensive data about our company and our shares. Form 211 and our prospectus are filed with FINRA so that they can determine if there is sufficient publicly available information about us and whether our shares should be listed for trading. 18 We can provide no assurance that our shares will be traded on the bulletin board or, if traded, that a public market will materialize. No Broker Is Being Utilized In This Offering This offering is self-underwritten, which means that it does not involve the participation of an underwriter or broker, and as a result, no broker for the sale of our securities will be used. In the event a broker-dealer is retained by us to participate in the offering, we must file a post-effective amendment to the registration statement to disclose the arrangements with the broker-dealer, and that the broker-dealer will be acting as an underwriter and will be so named in the prospectus. Additionally, FINRA’s corporate finance department must issue a “no objection” position on the terms of the underwriting compensation before the broker-dealer may participate in the offering. No Escrow of Proceeds There will be no escrow of any of the proceeds of this offering since the Company has already received all proceeds from its Private Placement. Accordingly, we already have use of all funds we have raised. These funds shall be non-refundable to subscribers except as may be required by applicable law. Penny Stock Reform Act of 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 require additional disclosure for trades in any stock defined as a penny stock. The Securities and Exchange Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to exceptions. Under this rule, broker/dealers who recommend these securities to persons other than established customers and accredited investors must make a special written suitability determination for the purchaser and receive the purchaser’s written agreement to a transaction before sale. Our shares will probably be subject to the Penny Stock Reform Act, thus potentially decreasing the ability to easily transfer our shares. 19 INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Dominic K.F. Chan & Co to the extent and for the period set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. DESCRIPTION OF BUSINESS Overview Our objective is to establish the Company as a distributor and producer operating in the independent motion picture field. The Company was incorporated in the State of Nevada in September 2009 and has been capitalized by the Assets contributed by and acquired from its principal shareholders and others and we, presently, operate out of offices at 505 - 6th Street SW, Suite 2806, Calgary, Alberta, Canada T2P 1X5 provided by our Secretary, Alan Chan. This office is not a permanent office and is not owned by the Company. BEYOND IVR LIMITEDcurrently operates as a provider of integrated voice response services.The basic IVR hosting service, provided by the Company, requires a set of telephony servers, telephony lines, and a internet connection. All of these equipments are located in two data centers. The data center provides rental service of computer racks, UPS (Uninterrupted Power Supply), air-conditioning and CCTV facilities. The two data centers with computer rack space are on rental basis at a cost of HK$78,960 per year (approximately $10,000). In Hong Kong, we are sharing an office,at Room 403, Lap Fai Building, 8 Pottinger Street, Central, Hong Kong with a telephone number of (852) 3579 5695 and fax number of (852) 8105 9598. We do not have to pay rent for this office space but instead have to cover the utility expenses. The Company has established its web site at: www.beyondivr.com Industry Overview Interactive Voice Response (IVR) is a technology that allows a computer to detect voice and dual-tone multi-frequency signaling (DTMF) keypad inputs. IVR allows customers to access a company’s database via a telephone keypad or by speech recognition, after which they can service their own inquiries by following the instructions. IVR systems can respond with pre-recorded or dynamically generated audio to further direct users on how to proceed. IVR systems can be used to control almost any function where the interface can be broken down into a series of simple menu choices. In telecommunications applications, such as customer support lines, IVR systems may also be referred to as “Auto Attendants”. 20 Integrated Voice Response systems are typically used to service high call volumes, reduce cost and improve the customer experience. Examples of typical IVR applications are telephone banking, televoting, and credit card transactions. Large companies use IVR services to extend the business hours of operation. The use of IVR and voice automation enables a company to improve its customer service and lower its costs, due to the fact that callers' queries can be resolved without the cost of a live agent who, in turn, can be directed to deal with specific areas of the service. If the caller does not find the information they need, or require further assistance, the call is then transferred to an agent who can deal with them directly. This makes for a more efficient system in which agents have more time to deal with complex interactions, for example, customer retention, up selling, cross selling and issue resolution. This way, the customer is more likely to be satisfied with a personalized service and the interaction is likely to be more fulfilling and rewarding for the agent, as opposed to dealing with basic inquiries that require yes/no responses, such as obtaining customer details. Employee satisfaction is important in the telecommunications industry due to the fast turnover of staff, IVR is therefore one way of retaining a workforce and allowing them to do a more effective job. IVR also enables customer prioritization. In a system wherein individual customers may have a different status the service will automatically prioritize the individual's call and move prime customers to the front of the calling queue. Beyond IVR provides telephony hosting service in Hong Kong for small and medium sized businesses. We believe the flexibility, scalability, price point and lack of hardware investment are the keys to success in this telephony industry. The majority IVRS system in Hong Kong is a custom built, hardware included, large scale and expensive solution. A typical IVRS project with 20 telephone lines costs a company around HK$600,000 (approximately $77,000) on hardware & development fee. The annual running cost and maintenance fee for such a system is around HK$90,000 (approximately $12,000). Thus, Beyond IVR is doing a low entrance barrier solution for small and medium sized businesses. 21 Products and Services Currently, the main service offered by Beyond IVR is the IVR Hosting service which provides 24- hour IVR service with Multi-lingual support enabling small or medium sized business to service customers worldwide. It provides unlimited phone trees with instance and unlimited voice prompt recordings. It also has features such as voice mail, operator transfer, recorded messages, conversation recording, special holiday and closed hours messaging, alert for new voicemails,and usage reports. Marketing Plan Our marketing plan includes mostly PPC (Pay-per-click) internet advertising on Yahoo Hong Kong and Google. We also mail implement email marketing and cold calling. Price Point Our pricing structure will have two features: 1) Project Setup and 2) Monthly Hosting Service. The Project Setup will fee range from HK$2,000 (approximately $250) to HK$30,000 (approximately $9,000) depending on the project complexity. For monthly fee, the short term (within 2 months) service, it is range from HK$8,000 (approximately $1,100) to HK$20,000 (approximately $2,500) per job including the setup. For long term (12 months contract) service, it is range from HK$600 (approximately $77) to HK$4,000(approximately $515) per month and is not inclusive of setup. The price also depends on the number of telephone lines subscribed. Occasionally, we will have some project in revenue sharing model to fit the customer business requirement. This will be quoted on a case by case basis. 22 Competition There is significant competition in the telephone service provider industry. It is an industry that generates many billions of dollars in annual revenues from many different areas of service. Although the Company does not intend to directly compete against the major providers of IVR service as it will service small and medium sized businesses, and it will not attempt to finance any projects beyond the limited scope of its business plans and on emerging distribution opportunities, it still will have formidable competition from a wide range of smaller, independent financing, production and distribution entities, more established and, in some instances, better capitalized than the Company, which are attempting to provide IVR services. There currently exist multiple legitimate, viable IVR service companies, around the world, that will have the resources to compete with our Company for product, distribution capacity, financing and market share. The Company believes in its strategies and business concepts, however, there is competition for all audiences and the attention of small and medium sized businesses and there is no certainty that the Company will be able to compete, successfully, in this environment. Regulation Our businesses are regulated by governmental authorities in the jurisdictions in which we operate. Because of our international operations, we must comply with diverse and evolving regulations. Regulation relates to, among other things, management, licensing, foreign investment, use of confidential customer information and content. Our failure to comply with all applicable laws and regulations could result in, among other things, regulatory actions or legal proceedings against us, the imposition of fines, penalties or judgments against us or significant limitations on our activities. In addition, the regulatory environment in which we operate is subject to change. New or revised requirements imposed by governmental authorities could have adverse effects on us, including increased costs of compliance. Changes in the regulation of our operations or changes in interpretations of existing regulations by courts or regulators or our inability to comply with current or future regulations could adversely affect us by reducing our revenues, increasing our operating expenses and exposing us to significant liabilities. Our business involves risks of liability associated with telephony and communication services, which could adversely affect our business, financial condition or results of operations. As a developer and distributor of telephony service, we may face potential liability for any of: 23 invasion of privacy;· Breach of contract;· Negligence; and/or· other claims based on the nature services provided. We could also be exposed to liability in connection with material available through our Internet sites. Employees We have a total of five (5) employees. We are a new, developing company and currently have three part-time employees who do not have employment contracts and do not receive salaries: Francis Bok, who is also our President, CEO and Chairman of the Board of Directors; Alan Chan, our Secretary and Director; and our Treasurer and Director, Tony Wong. We look to Mr. Bok, Mr. Chan, and Mr. Wong for their entrepreneurial skills and talents. It is Mr. Bok who provided us our business plan. For a discussion of Mr. Bok’s , Mr. Wong’s, and Mr. Chan’s experience, please see “Director, Executive Officers, Promoters and Control Persons.” Initially Mr. Bok will coordinate all of our business operations. We plan to use consultants, attorneys, accountants, and technology personnel, as necessary and do not plan to engage any additional full-time employees until business conditions indicate it an appropriate time to do so. We believe the use of non-salaried personnel will, initially, help us to expend our capital resources as a variable cost as opposed to a fixed cost of operations. In other words, if we have insufficient revenues or cash available, we are in a better position to only utilize those services required to generate revenues as opposed to having salaried employees. We may hire marketing employees based on the projected size of the market and the compensation necessary to retain qualified sales employees and other such employees as may be required and necessary to operate our businesses and as may be determined by management. A portion of any employee compensation likely would include the right to acquire our stock, which would dilute the ownership interest of holders of existing shares of our common stock. We currently also have two (2) paid employees:a Sales Executive that is compensated HK$62,400 per year (approximately $8,000) and an Office Support Administrator that is compensated HK$54,600 per year (approximately $7,000). Reports As an issuer whose securities will be registered under section 12(g) of the Exchange Act, we will be required to file periodic reports with the SEC. The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330 or 1- 202-942-8090. The SEC maintains an internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. The address of that site is http://www.sec.gov. 24 Bankruptcy or Receivership or Similar Proceedings None Legal Proceedings Neither the Company nor any of its officers, directors or beneficial shareholders (greater than 10%) are involved in any litigation or legal proceedings involving the business of the Company. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements under the “Prospectus Summary,” “Risk Factors,” “Management Discussion and Analysis”, “Business Description” and elsewhere in this prospectus constitute forward-looking statements. The “safe harbor” for forward-looking statements does not apply to this offering since it is an initial public offering of our securities. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievement expressed or implied by such forward-looking statements. Such factors include, among other things, those listed under “Risk Factors” and elsewhere in this prospectus. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “intend”, “expects,” “plan,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. We are under no duty to update any of the forward-looking statements after the date of this prospectus. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Executive Officers and Directors The following table and subsequent discussion contains the complete and accurate information concerning our directors and executive officers, their ages, term served and all of our officers and their positions, who will serve in the same capacity with us upon completion of the offering. Name Age Term Served Title / Position(s) Francis Bok 43 Since February 1, 2010 President/CEO and Chairman Alan Chan 60 Since inception Secretary and Director Tony Wong 51 Since inception Treasurer/CFO and Director There are no other persons nominated or chosen to become directors or executive officers nor do we have any employees other than above. 25 Francis Bok, 43, our President, CEO and Chairman, was the Chief Executive Officer of Beyond IVR Limited of Hong Kong. He graduated from University of Waterloo in Canada in 1990 and obtained a Master of Science degree in 1997 from University of Hong Kong and a Master of Business Administration (MBA) degree in 2000 from City University of Hong Kong. Since completed his university education, Mr. Bok had worked for a number of companies in the IT industry. In 2005, he found his own company, Beyond IVR Limited of Hong Kong, an IT company providing tailor-made telecommunication solutions and telephony services. Alan Chan, 60, our Secretary and Director, is the Principal and President of AC Capital Inc. He is a professional engineer and an entrepreneur. He graduated from University of Saskatchewan with a Bachelor of Science Degree in 1973. Since graduation, he worked in a number of industries and held various senior technical and management positions. In 1994, he founded the company, China Pacific Industrial Corp. to pursue joint venture projects in China. In 1996, he established his own financial consulting company, AC Capital Inc. Since then, he has provided financial consulting services to a number of private and public companies and assisted them completing a number of financings, mergers and acquisitions. In addition to his own consulting practice, currently he is a director, Chief Financial Officer and Secretary of Grand Power Logistics Group Inc., listed on the TSX Venture Exchange, and is a director of Ginger Beef Corporation and Hunt Mining Corp, both listed on the TSX Venture Exchange. Prior to our merger with Beyond IVR Limited HK, Mr. Chan was our President. Tony Wong, 51, our Treasurer and Director, has been a business man for many years with a strong background in sales, marketing and Chinese media, and possessesgood experience in China trade. He has been involved in the land syndication business for over 10 years. From 2002 to 2009, he worked for S&D International Group Inc. of Edmonton, Alberta as a sales manager. In 2009, hejoinedKWest Investments & Development Inc of Edmonton, Alberta, an investment company specialized in real estate syndication, as aDirector of Sales and Marketing. Our directors will hold office until the next annual meeting of shareholders and the election and qualification of his successors. Directors receive no compensation for serving on the board of directors other than reimbursement of reasonable expenses incurred in attending meetings. Officers are appointed by the board of directors and serve at the discretion of the board. No officer, director, or persons nominated for such positions and no promoters or significant employee of BEYOND IVR HOLDINGS, INC. has been involved in legal proceedings that would be material to an evaluation of officers and directors. 26 Executive Compensation Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Francis Bok, CEO, and Chairman of the Board of Directors $
